Goldstein, J.,
dissents and votes to reverse the order appealed from, grant the motion, and deny the cross motion, with the following memorandum, with which Crane, J., concurs. In order to justify the vacatur of his default, the respondent was obligated to submit evidence of a meritorious defense (see, Fiore v Galang, 64 NY2d 999). The Supreme Court accepted the respondent’s proposed verified answer in lieu of an affidavit of merit. The respondent’s proposed verified answer was verified by his attorney pursuant to CPLR 3020 (d) (3), which permits an attorney to verify a pleading, if the respondent is not in the county where the attorney has his or her office.
It is well settled that a verified pleading may be accepted in lieu of an affidavit of merit (see, A & J Concrete Corp. v Arker, 54 NY2d 870, 872). However, it is also well settled that the affirmation of an attorney which'does not contain evidentiary facts from one having personal knowledge of the facts is insufficient to establish the merits of a claim (see, Ferrara v Guardino, 164 AD2d 932, 933; Giammanco v City of New York, 124 AD2d 642). Similarly, a pleading verified by an attorney pursuant to CPLR 3020 (d) (3) and not by someone with personal knowledge of the facts is insufficient (see, Peterson v Scandurra Trucking Co., 226 AD2d 691; McKenna v Solomon, 255 AD2d 496). The fact that the respondent and his attorney were in different counties did not excuse the respondent’s obligation to submit proof in admissible form of a meritorious defense.
We note that in Piccirillo v Scarlino Fuel Oil Co. (265 AD2d 470), relied upon by the majority, the defendants, as proof of merit, submitted both an answer verified by counsel, who *485claimed he had personal knowledge of the facts, and an affidavit from the defendant driver. That case is clearly distinguishable from the instant case.
Moreover, in the instant case, the respondent’s proposed verified answer contained general denials and conclusory “boilerplate” assertions. It is completely devoid of evidentiary facts. Even if the answer had been verified by someone with personal knowledge of the facts, the conclusory assertions contained therein would be insufficient (see, Smith v City of New York, 237 AD2d 344; Terranova v Gallagher Truck Ctr., 121 AD2d 621).
The plaintiffs’ motion papers included specific allegations of negligence on the part of the respondent, to wit, that the respondent entered the intersection where the plaintiffs decedent was struck at an excessive rate of speed, in violation of Vehicle and Traffic Law §§ 1146 and 1180 (e). The respondent’s driver’s license was suspended by an Administrative Law Judge based upon his alleged conduct in violation of the Vehicle and Traffic Law. Despite allegations that he was negligent per se by violating a statutory standard of care, neither he nor his attorney presented any evidentiary facts to refute those allegations. His verified answer contains a conclusory assertion that “culpable conduct of the plaintiffs brought about the alleged damages,” but fails to allege, even in conclusory terms, what that culpable conduct was.
The majority states that the finding of the Administrative Law Judge suspending the respondent’s driver’s license “does not conclusively establish, as a matter of law, that the [plaintiffs’ decedent] was free from contributory negligence.” However, the plaintiffs did not have the burden of submitting evidence, conclusive or otherwise, that the respondent lacked a meritorious defense. Rather, it was the respondent’s burden to submit evidence of a meritorious defense (see, Neuman v Greenblatt, 260 AD2d 616). Since he woefully failed to meet that burden, the plaintiffs’ motion for leave to enter a default judgment should have been granted (see, Fiore v Galang, supra).